Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, 13-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 20040048163 A1, disclosed in IDS) and alternatively in view of Liu et al. (“Liu”, Synthesis of spherical LiNi0.8Co0.15Al0.05O2 cathode materials for lithium-ion batteries by a co-oxidation-controlled crystallization method, disclosed in IDS) and further in view of Lim et al. (“Lim”, US 20040214091 A1, disclosed IDS).
Regarding claim 1, Park teaches a lithium secondary battery (Kim, Abstract, [0018], e.g., lithium battery comprising the electrolyte has a significantly improved charge-discharge (which is being interpreted as lithium secondary battery) and cycle life characteristics; lithium secondary battery) comprising: 
a positive electrode (Park, Fig. 1, [0021], e.g., positive electrode 2); 
a negative electrode (Park, Fig. 1, [0021], e.g., negative electrode 4); and 
an electrolyte between the positive electrode and the negative electrode (Park, Fig. 1, [0021], e.g., an electrode assembly 8 including a positive electrode 2 and a negative electrode 4 with a separator 6 therebetween; electrolyte 26 is injected into the battery case 10 and impregnated into the separator 6),
 wherein the positive electrode comprises a positive active material LiNi1-x-yCoxMyO2, e.g. LiNi0.7Co0.1Mn0.2O2 (Park, [0075], [0083], e.g., a material that is capable of reversible intercalation/deintercalation of the lithium ions (lithiated intercalation compound) as a positive active material; material that is capable of reversible intercalation/deintercalation of the lithium ions may include a lithium metal oxide such as LiNi1-x-yCoxMyO2 (where 0≤x≤1, 0≤y≤1, 0≤x+y≤1, and M is a metal);  LiNi0.7Co0.1Mn0.2O2 as a positive active material), and
the electrolyte comprises a lithium salt, a non-aqueous solvent, and a sulfone compound of phenyl sulfone (Park, Abstract, [0023], [0024], [0026], e.g., an electrolyte for a lithium battery includes a non-aqueous organic solvent, a lithium salt, and an additive comprising a sulfone-based compound; a sulfone-based compound may be phenyl sulfone).
wherein the non-aqueous solvent comprises a cyclic carbonate and a linear carbonate (Park, [0064]-[0065], e.g., non-aqueous organic solvent may comprise a carbonate; dimethyl carbonate (DMC); propylene carbonate (PC); it is preferable to use a mixture of a chain carbonate (which is being interpreted as a linear carbonate) and a cyclic carbonate), and
wherein an amount of the sulfone compound is 0.3 (which is being interpreted as about 0.5 weight percent) to 1.5 wt % (weight percent), specific example include 0.75 wt %, based on a total weight of the electrolyte (Park, [0027], [0023], [0024], [0026], [0082], e.g., sulfone-based compound is added to a non-aqueous solvent in an amount of 0.3 (which is being interpreted as about 0.5 weight percent) to 1.5 wt % (weight percent) of the total amount of the electrolyte; specific examples of a sulfone-based compound include vinyl sulfone and phenyl sulfone; an electrolyte additive including 0.75 wt % of vinyl sulfone). 
Park does not explicitly teach that wherein, in Formula 1, 0.8≤y≤0.98; and a sulfone compound represented by Formula 2.
However, Park teaches wherein, in Formula 1, y=0.7 which is merely close to the claimed range of 0.8≤y≤0.98; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Alternatively, in the same field of endeavor, Liu teaches LiNi0.8Co0.15Al0.05O2 (which satisfies claims 1 and 12’s Formula 1, 0.8≤y≤0.98) cathode materials for lithium-ion batteries (Liu, Title, Abstract, Conclusions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have LiNi0.8Co0.15Al0.05O2 (which satisfies claims 1 and 12’s Formula 1, 0.8≤y≤0.98), for the purpose of providing good electrochemical performance and cycling stability (Liu, Conclusion).
Moreover, the simple substitution of Park’s LiNi0.7Co0.1Mn0.2O2 for Liu’s LiNi0.8Co0.15Al0.05O2 is likely to be obvious when predictable results are achieved. (See MPEP § 2143, B.).
Park and alternatively in view of Liu does not explicitly teach a sulfone compound represented by Formula 2.
However, in the same field of endeavor, Lim teaches an electrolyte of a lithium battery includes a sulfone-based compound 4-chlorophenyl phenyl sulfone (which satisfies claim 1’s Formula 2, wherein R1 is halogen Cl, a1 is 1, and a2 is 0) (Lim, Title, Abstract, [0031], [0034], [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sulfone compound that satisfies claim 1’s Formula 2, for the purpose of improving electrochemical properties such as capacity at a high rate and/or safety of the battery during overcharge (Lim, Abstract).  
The simple substitution of Park’s phenyl sulfone for Lim’s 4-chlorophenyl phenyl sulfone is likely to be obvious when predictable results are achieved. (See MPEP § 2143, B.).
Park and alternatively in view of Liu and further in view of Lim does not explicitly teach wherein the lithium secondary battery has a direct current internal resistance increase rate of about 150% or less.
However, Park and alternatively in view of Liu and further in view of Lim teaches all of the positively recited structure of the lithium secondary battery of claim 1; therefore, the lithium secondary battery of Park and alternatively in view of Liu and further in view of Lim is expected to has a direct current internal resistance increase rate of about 150% or less.  The burden of proof then shifts to the applicant to provide objective evidence to the contrary. (See MPEP § 2112).
Regarding claim 6, Park teaches wherein the lithium salt comprises LiPF6 (Park, [0062], e.g., lithium salt is LiPF6). 
Regarding claim 13, Park and alternatively in view of Liu and further in view of Lim teaches the secondary battery of claim 1 as disclosed above.  Park does not explicitly teach wherein the positive active material is represented by Formula 3, Formula 4, or a combination thereof.
However, in the same field of endeavor, Liu teaches LiNi0.8Co0.15Al0.05O2 (which satisfies claim 13’s Formula 3) cathode materials for lithium-ion batteries (Liu, Title, Abstract, Conclusions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the positive active material is LiNi0.8Co0.15Al0.05O2 (which satisfies claim 13’s Formula 3), for the purpose of providing good electrochemical performance and cycling stability (Liu, Conclusion).
Moreover, the simple substitution of Park’s LiNi0.7Co0.1Mn0.2O2 for Liu’s LiNi0.8Co0.15Al0.05O2 is likely to be obvious when predictable results are achieved. (See MPEP § 2143, B.).
Regarding claim 14, Park and alternatively in view of Liu and further in view of Lim teaches the secondary battery of claim 13 as disclosed above.  Park does not explicitly teach wherein the positive active material is represented by Formula 3 or Formula 4, and wherein 0.8≤y'≤0.9.
However, in the same field of endeavor, Liu teaches LiNi0.8Co0.15Al0.05O2 (which satisfies claims 13 and 14’s Formula 3, 0.8≤y'≤0.9) cathode materials for lithium-ion batteries (Liu, Title, Abstract, Conclusions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the positive active material is LiNi0.8Co0.15Al0.05O2 (which satisfies claims 13 and 14’s Formula 3, 0.8≤y'≤0.9), for the purpose of providing good electrochemical performance and cycling stability (Liu, Conclusion).
Moreover, the simple substitution of Park’s LiNi0.7Co0.1Mn0.2O2 for Liu’s LiNi0.8Co0.15Al0.05O2 is likely to be obvious when predictable results are achieved. (See MPEP § 2143, B.).
Regarding claim 15, Park and alternatively in view Liu and further in view of Lim of teaches the secondary battery of claim 1 as disclosed above.  Park does not explicitly teach wherein the positive electrode comprises LiNio.8oCoo.15Mno.o502, LiNio.85Coo.1Mno.o502, LiNio.88Coo.oaMno.o402, LiNio.88Coo.oaAlo.o402, Li1.02Nio.aoCoo.15Mno.0502, Li1.02Nio.85Coo.1oMno.o502, Li1.02Nio.aaCoo.oaMno.o402, Li1.02Nio.88Coo.oaAlo.o402, LiNio.8Coo.15Alo.o502, LiNio.88Coo.1Alo.0202, LiNio.85Coo.iAlo.o502, LiNio.88Coo.1Mno.0202, or a combination thereof.
However, in the same field of endeavor, Liu teaches LiNi0.8Co0.15Al0.05O2 cathode materials for lithium-ion batteries (Liu, Title, Abstract, Conclusions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the positive electrode comprises LiNi0.8Co0.15Al0.05O2, for the purpose of providing good electrochemical performance and cycling stability (Liu, Conclusion).
Moreover, the simple substitution of Park’s LiNi0.7Co0.1Mn0.2O2 for Liu’s LiNi0.8Co0.15Al0.05O2 is likely to be obvious when predictable results are achieved. (See MPEP § 2143, B.).
Regarding claim 16, Park teaches wherein the negative electrode comprises a negative active material comprising a metal that is alloyable with lithium or a carbonaceous negative active material (Park, [0005], [0076], claim 31, e.g., exemplary negative active materials include lithium metals, lithium-containing alloys, crystalline or amorphous carbons, and carbon-containing composites; a lithium metal, a lithium-containing alloy, or a carbonaceous material that is capable of reversible intercalation/deintercalation of the lithium ions; the lithium-containing alloy may be selected from alloys of lithium and a metal of Si; a negative electrode including a lithium metal, a lithium-containing alloy, or a material that is capable of reversible intercalation/deintercalation of lithium ions).  
Regarding claim 17, Park teaches wherein the negative active material comprises a metalloid that is alloyable with lithium, and wherein the metalloid that is alloyable with lithium comprises Si (Park, [0005], [0076], claim 31, e.g., exemplary negative active materials include lithium metals, lithium-containing alloys, crystalline or amorphous carbons, and carbon-containing composites; a lithium metal, a lithium-containing alloy, or a carbonaceous material that is capable of reversible intercalation/deintercalation of the lithium ions; the lithium-containing alloy may be selected from alloys of lithium and a metal of Si; a negative electrode including a lithium metal, a lithium-containing alloy, or a material that is capable of reversible intercalation/deintercalation of lithium ions).
Regarding claim 23, Park teaches the lithium secondary battery of claim 1 as disclosed above.  Park teaches a method of preparing the lithium secondary battery of claim 1, the method comprising: disposing the electrolyte between the positive electrode and the negative electrode (Park, Fig. 1, [0021], e.g., an electrode assembly 8 including a positive electrode 2 and a negative electrode 4 with a separator 6 therebetween; electrolyte 26 is injected into the battery case 10 and impregnated into the separator 6 (which is being interpreted as disposing the electrolyte between the positive electrode and the negative electrode)),

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 20040048163 A1, disclosed in IDS) and alternatively in view of Liu et al. (“Liu”, Synthesis of spherical LiNi0.8Co0.15Al0.05O2 cathode materials for lithium-ion batteries by a co-oxidation-controlled crystallization method, disclosed in IDS) and in view of Lim et al. (“Lim”, US 20040214091 A1, disclosed IDS) as applied to claim 1 above, and further in view of Kim et al. (“Kim”, US 20010009744 A1, disclosed in IDS).
Regarding claim 3, Park and alternatively in view of Liu and in view of Lim teaches the secondary battery of claim 1 as disclosed above.  Park and alternatively in view of Liu and in view of Lim does not teach wherein R1 and R2 are each independently -F, -Cl, -Br, -I, a methyl group, an ethyl group, a n-propyl group, an isopropyl group, an n-butyl group, an iso-butyl group, a t-butyl group, a trifluoromethyl group, or a tetrafluoroethyl group.  
However, in the same field of endeavor, Kim teaches a lithium secondary battery comprising an electrolyte having a sulfone base organic compound of 4-fluorophenyl sulfone (which satisfies claim 3’s R1 and R2 are each independently -F) (Kim, Title, Abstract, [0021]-[0022], Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein R1 and R2 are each independently -F, for the purpose of preventing a thickness of the battery from being expanded when the battery is charged at room temperature or when the battery is stored at a high temperature after charging (Kim, [0003]).  
Moreover, the simple substitution of Park’s phenyl sulfone for Kim’s 4-fluorophenyl sulfone (which satisfies claim 3’s R1 and R2 are each independently -F) is likely to be obvious when predictable results are achieved. (See MPEP § 2143, B.).
Regarding claim 4, Park and alternatively in view of Liu, in view of Lim and further in view of Kim teaches the secondary battery of claim 3 as disclosed above.  Park does not teach wherein R1 and R2 are each independently -F, -Cl, -Br, -I, or a trifluoromethyl group.  
However, in the same field of endeavor, Kim teaches a lithium secondary battery comprising an electrolyte having a sulfone base organic compound of 4-fluorophenyl sulfone (which satisfies claim 4’s R1 and R2 are each independently -F) (Kim, Title, Abstract, [0021]-[0022], Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein R1 and R2 are each independently -F, for the purpose of preventing a thickness of the battery from being expanded when the battery is charged at room temperature or when the battery is stored at a high temperature after charging (Kim, [0003]).  
Moreover, the simple substitution of Park’s phenyl sulfone for Kim’s 4-fluorophenyl sulfone (which satisfies claim 4’s R1 and R2 are each independently -F) is likely to be obvious when predictable results are achieved. (See MPEP § 2143, B.).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 20040048163 A1, disclosed in IDS) and alternatively in view of Liu et al. (“Liu”, Synthesis of spherical LiNi0.8Co0.15Al0.05O2 cathode materials for lithium-ion batteries by a co-oxidation-controlled crystallization method, disclosed in IDS) and in view of Lim et al. (“Lim”, US 20040214091 A1, disclosed IDS) as applied to claim 1 above, and further in view of Fujita et al. (“Fujita”, US 20050164087 A1).
Regarding claim 8, Park and alternatively in view of Liu and in view of Lim teaches the secondary battery of claim 1 as disclosed above.  Park and alternatively in view of Liu and in view of Lim does not teach wherein the non-aqueous solvent comprises vinylene carbonate.  
However, in the same field of endeavor, Fujita teaches a secondary battery comprising a non-aqueous solvent having vinylene carbonate (Fujita, Title, Abstract, [0071], e.g., non-aqueous solvent contains vinylene carbonate (VC)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the non-aqueous solvent comprises vinylene carbonate, for the purpose of improving the cycle characteristic (Fujita, [0071]).
Regarding claim 9, Park and alternatively in view of Liu, in view of Lim and further in view of Fujita teaches the secondary battery of claim 8 as disclosed above.  Park does not teach wherein an amount of the vinylene carbonate is about 0.1 volume percent to about 3 volume percent, based on a total volume of the non-aqueous solvent.  
However, in the same field of endeavor, Fujita teaches a secondary battery comprising a non-aqueous solvent having vinylene carbonate in an amount of about 1 volume percent or less, based on a total volume of the non-aqueous solvent (Fujita, Title, Abstract, [0071], [0072], [0157], Table 12, e.g., non-aqueous solvent contains vinylene carbonate (VC); and the concentration of vinylene carbonate in the non-aqueous solvent is, for example, 15 percent by volume and below; Example 2-19 where the concentration of vinylene carbonate was about 1.2 percent by volume (which falls in the claimed range of about 0.1 volume percent to about 3 volume percent); (Table 12 shows an amount of the vinylene carbonate may be 1.2 volume percent or 0.1 volume percent, based on a total volume of the non-aqueous solvent)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an amount of the vinylene carbonate be about 0.1 volume percent to about 3 volume percent, based on a total volume of the non-aqueous solvent, for the purpose of improving the cycle characteristic (Fujita, [0072], [0157]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 20040048163 A1, disclosed in IDS) and alternatively in view of Liu et al. (“Liu”, Synthesis of spherical LiNi0.8Co0.15Al0.05O2 cathode materials for lithium-ion batteries by a co-oxidation-controlled crystallization method, disclosed in IDS) and in view of Lim et al. (“Lim”, US 20040214091 A1, disclosed IDS) as applied to claim 1 above, and further in view of Yu et al. (“Yu”, US 20180013168 A1).
Regarding claim 10, Park and alternatively in view of Liu and in view of Lim teaches the secondary battery of claim 1 as disclosed above.  Park and alternatively in view of Liu and in view of Lim does not teach wherein the non-aqueous solvent comprises fluoroethylene carbonate.  
However, in the same field of endeavor, Yu teaches a non-aqueous electrolyte for a lithium secondary battery comprising non-aqueous solvent having fluoroethylene carbonate (Yu, Title, Abstract, [0039]-[0042], e.g., organic solvent includes cyclic carbonate compounds, linear carbonate compounds, or carbonate compounds thereof (which the organic solvent is a non-aqueous solvent); organic solvent includes fluoroethylene carbonate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the non-aqueous solvent comprises fluoroethylene carbonate, for the purpose of preventing battery performance degradation during high rate discharging (Yu, [0042]).
Regarding claim 11, Park and alternatively in view of Liu, in view of Lim and further in view of Yu teaches the secondary battery of claim 10 as disclosed above.  Park does not teach wherein an amount of the fluoroethylene carbonate is about 0.1 volume percent to about 10 volume percent, based on a total volume of the non-aqueous solvent.  
However, in the same field of endeavor, Yu teaches a non-aqueous electrolyte for a lithium secondary battery comprising non-aqueous solvent having fluoroethylene carbonate in an amount of 0.1 to 50 volume percent (which overlaps the claimed range of about 10 volume percent or less), based on a total volume of the non-aqueous solvent (Yu, Title, Abstract, [0039]-[0042], e.g., organic solvent includes cyclic carbonate compounds, linear carbonate compounds, or carbonate compounds thereof (which the organic solvent is a non-aqueous solvent); organic solvent includes fluoroethylene carbonate; an amount of the fluoroethylene carbonate is 0.1 to 50 vol %, 1 to 40 vol %, or 3 to 30 vol %, per the total volume of the organic solvent (which the amount overlaps the claimed range of about 10 volume percent or less)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein an amount of the fluoroethylene carbonate is about 0.1 volume percent to about 10 volume percent, based on a total volume of the non-aqueous solvent, for the purpose of preventing battery performance degradation during high rate discharging (Yu, [0042]).
The amount of fluoroethylene carbonate in Yu overlaps that of the claimed range of about 0.1 volume percent to about 10 volume percent; therefore, a prima facie case of obviousness exists.  (See MPEP § 2144.05, I.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 20040048163 A1, disclosed in IDS) and alternatively in view of Liu et al. (“Liu”, Synthesis of spherical LiNi0.8Co0.15Al0.05O2 cathode materials for lithium-ion batteries by a co-oxidation-controlled crystallization method, disclosed in IDS) and in view Lim et al. (“Lim”, US 20040214091 A1, disclosed IDS) as applied to claim 17 above, and further in view of Peres et al. (“Peres”, US 20060275668 A1).
Regarding claim 18, Park and alternatively in view of Liu and in view of Lim teaches the secondary battery of claim 17 as disclosed above.  Park and alternatively in view of Liu and in view of Lim does not teach wherein the Si-C composite material comprises Si particles having an average diameter of about 200 nanometers or less.  
However, in the same field of endeavor, Peres teaches an anode material of silicon-carbon (Si-C) composite type for a lithium cell; and the silicon-carbon (Si-C) composite material containing particles of silicon the size of which is less than 100 nm (Peres, Title, [0018], [0091]-[0096], Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the Si-C composite material comprises Si particles having an average diameter of about 200 nanometers or less, for the purpose of providing high capacity and cycling stability (Peres, [0001]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 20040048163 A1, disclosed in IDS) and alternatively in view of Liu et al. (“Liu”, Synthesis of spherical LiNi0.8Co0.15Al0.05O2 cathode materials for lithium-ion batteries by a co-oxidation-controlled crystallization method, disclosed in IDS) and in view of Lim et al. (“Lim”, US 20040214091 A1, disclosed IDS) as applied to claim 1 above, and further in view of Koeder et al. (“Koeder”, US 20150303417 A1).
Regarding claim 22, Park and alternatively in view of Liu and in view of Lim teaches the lithium secondary battery of claim 1 as disclosed above.  Park and alternatively in view of Liu and in view of Lim does not explicitly teach wherein the lithium secondary battery has a cell energy density of about 500 watt hours per liter or greater.
However, in the same field of endeavor, Koeder teaches a battery at least one lithium-ion secondary cell has an energy density of at least 500 Wh/l (which is being interpreted as watt hours per liter) (Koeder, Title, [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the lithium secondary battery has a cell energy density of about 500 watt hours per liter or greater, for the purpose of achieving a high user convenience (Koeder, [0015]), and/or storing more energy in an amount of mass, and/or providing power to work for a longer period of time.

Claims 5 and 24-26 are allowed.

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
Applicant argues that “the Office has failed to allege that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. The Office is silent and does not make any arguments to suggest that the person having ordinary skill in the art would have expected a LiNi0.7Co0.1Mn0.2O2 to have the same properties as, e.g., LiNi0.8Co0.15Mn0.05O2 of Formula 1 as recited in claim 1. Moreover, Applicant submits that the person having ordinary skill in the art would not have expected LiNio.7Co0.1Mn0.2O2 to have the same properties as LiNi0.8Co0.15Mn0.05O2. … Applicant further submits that the instant claims are nonobvious over the combination of Park, Liu, and Kim because unexpected results were achieved. The person having ordinary skill in the art would not have expected the sulfone compound of Formula 2 to stabilize the high-Ni content of the compound of Formula 1, as provided below. Applicant notes that the Office has not established that it would have been predictable on the basis of Park, Liu, and Kim that the sulfone compound of Formula 2 would stabilize the high-Ni content of the compound of Formula 1. Moreover, the person having ordinary skill in the art would not have expected the lithium secondary battery including the electrolyte of claim 1 to have a direct current internal resistance (DCIR) increase rate of about 150% or less. As noted in the specification, composite oxides of lithium and mixed-metals (e.g., Co, Mn, Ni, Al) may be used to provide a positive active material containing a relatively high content of Ni (high-Ni positive active material), which has the potential to implement a higher-capacity battery, as compared to a battery including, for example, a lithium cobalt oxide. However, high- Ni content positive active materials may result in a positive electrode having a weak surface structure, resulting in poor lifetime characteristics and increased battery resistance. As noted in the specification at paragraph [0022], it is understood that a lithium metal composite oxide having a high Ni content may cause serious deterioration in the lifetime characteristics of a lithium battery, specifically reduced capacity retention and/or an increased internal resistance. Due to these drawbacks, it has been difficult to commercialize lithium metal composite oxides having a high Ni content. Without being limited by theory, it is understood that the reduced capacity retention and/or increase in the internal resistance are primarily caused by the release of Ni3+ cations from the positive electrode to the electrolyte and/or from irreversible disproportionation of the lithium nickel composite oxide (formation of NiO via oxidation of Ni3+ to Ni" during discharge cycles). The present inventors have surprisingly discovered that the lithium secondary battery having an electrolyte that includes a sulfone compound represented by Formula 2 can substantially reduce or prevent the release of Ni3+ cations from the composite oxide material, which effectively prevents disproportionation of the lithium nickel composite oxide. The inventors have discovered that the sulfone-based compound of Formula 2 has a high affinity for Ni3+ cations and thus may inhibit the side reactions attributed to Ni3+ cations, and in particular, may maintain a high affinity for the Ni3+ cations even when a battery is operated at a high voltage. The sulfone-based compound inhibits gas generation caused by reaction of a positive electrode or a negative electrode with a solvent of the electrolyte, thus providing a resistance reduction effect and preventing thickness expansion in a battery during charging, or during storage after charging of the battery. … Applicants unexpectedly discovered that lifetime could be increased and the DCIR increase rate could be decreased by using a higher amount of Ni in the positive electrode. Hence, Applicant has shown and demonstrated a marked improvement in performance of the lithium secondary battery that would have been unexpected in view of Park, Liu, and Kim. None of Park, Liu, nor Kim recognizes or suggests that the properties such as decreased DCIR increase could be achieved by combining a positive electrode comprising a positive active material represented by Formula 1, wherein 0.8<y<0.98, and wherein the electrolyte comprises a lithium salt, a non- aqueous solvent, and a sulfone compound represented by Formula 2, as recited in claim 1. Applicant notes that Park, Liu, and Kim do not disclose or teach that a sulfone compound of Formula 2 may be used to effectively stabilize a higher Ni-content (0.8<y<0.98) in the positive electrode material. Applicant submits that an ordinary artisan would not have expected decrease DCIR increase rate, because the results of the instant application provide a difference in the kind, with new properties resulting from the combination of the positive active material represented by Formula 1 and the sulfone compound represented by Formula 2, as recited in claim 1. In other words, Park, Liu, and Kim fails to teach or to recognize any synergistic activity between the positive active material represented by Formula 1 and the sulfone compound represented by Formula 2. However, Applicant has clearly demonstrated a synergism between the positive active material represented by Formula 1 and the sulfone compound represented by Formula 2. (See, e.g., Ex Parte Mudge, 2010 WL 4670640 (BPAI, Nov. 16, 2010)). Applicant further notes that the showing of unexpected results is commensurate in scope with claim 1. Park does not disclose or teach that an electrolyte that includes a sulfone compound represented by Formula 2 can substantially reduce or prevent the release of Ni3+ cations from the composite oxide material. Instead, Park suggests the sulfone-based compound is to reduce or inhibit electrolyte decomposition or swelling caused by the release of carbon dioxide from the decomposition of a carbonate solvent at higher temperatures. (Park, paras. [0023]-[0035]). Liu does not disclose or teach that an electrolyte that includes a sulfone compound represented by Formula 2 can substantially reduce or prevent the release of Ni3+ cations from the composite oxide material. Liu is instead directed to the synthesis of the cathode material through co-oxidation controlled crystallization methods. Applicant further notes that Liu only discloses cycling performance over 50 cycles of 95.1% or 87%, depending on the method of preparing the cathode materials. Kim recognizes the sulfone based organic compound is decomposed earlier than a carbonate based organic solvent during initial charging to react with lithium ions resulting in the formation of a SEI film, thereby inhibiting the decomposition of the carbonate based organic solvent. Therefore, Kim teaches that the increase in the thickness of a prismatic battery or lithium polymer battery can be prevented during charging at room temperature or during high temperature storage after charging since the generation of gas caused by the decomposition of the carbonate based organic solvent is inhibited during initial charging. (Kim, para. [0024]). Kim does not disclose or teach that a sulfone compound represented by Formula 2 can substantially reduce or prevent the release of Ni3+ cations from a composite lithium metal oxide material. Claim 1 is therefore nonobvious over the combination of Park, Liu, and Kim at least because the claimed subject matter is unexpected in view of the prior art.” (Remarks, Pages 11 and 16).
Applicant’s argument is not persuasive.  
Park teaches wherein, in Formula 1, y=0.7 which is merely close to the claimed range of 0.8≤y≤0.98; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Applicant has not provided event to show any new or unexpected result to the claimed range 0.8≤y≤0.98 in Formula 1.
Table A provided in the Remarks, Page 14, is commensurate in scope with the claims.  Table A has not provide sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range, e.g., when Ni is 0.7, 0.75, 0.79, 0.9, 098, 0.99.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.
Alternatively, in the same field of endeavor, Liu teaches LiNi0.8Co0.15Al0.05O2 (which satisfies claims 1 and 12’s Formula 1, 0.8≤y≤0.98) cathode materials for lithium-ion batteries (Liu, Title, Abstract, Conclusions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have LiNi0.8Co0.15Al0.05O2 (which satisfies claims 1 and 12’s Formula 1, 0.8≤y≤0.98), for the purpose of providing good electrochemical performance and cycling stability (Liu, Conclusion).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation for the rejection is found in (Liu, Conclusion).
Moreover, the simple substitution of Park’s LiNi0.7Co0.1Mn0.2O2 for Liu’s LiNi0.8Co0.15Al0.05O2 is likely to be obvious when predictable results are achieved. (See MPEP § 2143, B.).
Lim teaches an electrolyte of a lithium battery includes a sulfone-based compound 4-chlorophenyl phenyl sulfone (which satisfies claim 1’s Formula 2, wherein R1 is halogen Cl, a1 is 1, and a2 is 0) (Lim, Title, Abstract, [0031], [0034], [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sulfone compound that satisfies claim 1’s Formula 2, for the purpose of improving electrochemical properties such as capacity at a high rate and/or safety of the battery during overcharge (Lim, Abstract).  
The simple substitution of Park’s phenyl sulfone for Lim’s 4-chlorophenyl phenyl sulfone is likely to be obvious when predictable results are achieved. (See MPEP § 2143, B.).
Park and alternatively in view of Liu and further in view of Lim teaches all of the positively recited structure of the lithium secondary battery of claim 1; therefore, the lithium secondary battery of Park and alternatively in view of Liu and further in view of Lim is expected to has a direct current internal resistance increase rate of about 150% or less.  The burden of proof then shifts to the applicant to provide objective evidence to the contrary. (See MPEP § 2112).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723